HAWTHORNE, Justice
(dissenting).
The defendant in this case was charged with the intentional mistreatment and criminal neglect of a child. Both of these acts 'are denounced by LSA-R.S. 14:93, which provides that “Cruelty to juveniles is the intentional or criminally negligent mistreatment or neglect, by anyone over the age of seventeen, of any child under the age of seventeen whereby unjustifiable'pain or suffering is caused to said child”. It was proper to charge these offenses in the conjunctive under LSA-R.S. 15:222. State v. Barnette, 138 La. 693, 70 So. 614; City of Shreveport v. Bryson, 212 La. 534, 33 So.2d *44560. The statute does not specify what acts will be considered criminal neglect of a child, but it certainly does not preclude from being criminal neglect the act of permitting a child to be struck, beaten, and whipped, and that part of the affidavit charging that act as criminal neglect is not defective in my opinion. Whether a defendant has mistreated and neglected a child is a question for the trial judge after .he hears all the facts, and circumstances of each case.
The trial judge in this case gave a full and complete -opinion which contains his reasons for finding the defendant guilty. According to that opinion, one witness testified that the defendant gave the child a beating with a stick about twice as thick as a pencil and approximately one foot long. The judge informs us that the defendant admitted to certain officers that he had beaten the child with a double belt, but the exact date of this beating is not clear. There is some evidence, then, that the defendant mistreated the child.
The opinion of the judge of the juvenile court further shows, however, that he considered that the defendant in any event was guilty of the criminal neglect of this child, in that he permitted the child to be beaten and whipped, causing it unjustifiable pain and suffering. According to that opinion also, evidence was introduced in this case to show that the defendant was the father of this child, and the judge was of the opinion that a father who permits his child to 'be struck, beaten, and whipped, thereby causing unjustifiable pain and suffering to that child, is guilty of criminal neglect under the statute. I am of the same opinion and have concluded that the affidavit in this case is not defective and that this record does not disclose a cause to arrest the judgment.
I respectfully dissent.